                     Case 1:21-cv-04406-PKC Document 13 Filed 06/09/21 Page 1 of 2


                          S KADDEN , A RPS , S LATE , M EAGHER & F LOM                        LLP
                                                 ONE MANHATTAN WEST
                                                                                                       FIRM/AFFILIATE OFFICES
                                                 NEW YORK, NY 10001                                            -----------
                                                             ________                                        BOSTON
                                                                                                            CHICAGO
                                                     TEL: (212) 735-3000                                    HOUSTON
                                                     FAX: (212) 735-2000                                  LOS ANGELES
                                                                                                           PALO ALTO
                                                       www.skadden.com                                  WASHINGTON, D.C.
   DIRECT DIAL                                                                                             WILMINGTON
                                                                                                               -----------
(212) 735-3792
                                                                                                              BEIJING
   DIRECT FAX
                                                                                                            BRUSSELS
(917)-777-3792                                                                                             FRANKFURT
   EMAIL ADDRESS                                                                                           HONG KONG
CHRISTOPHER.MALLOY@SKADDEN.COM                                                                               LONDON
                                                                                                             MOSCOW
                                                                                                              MUNICH
                                                                                                               PARIS
                                                                                                           SÃO PAULO
                                                                        June 9, 2021                          SEOUL
                                                                                                            SHANGHAI
                                                                                                           SINGAPORE
                                                                                                               TOKYO
                   VIA ECF                                                                                   TORONTO



                   The Honorable P. Kevin Castel
                   United States District Judge
                   United States Courthouse
                   500 Pearl Street
                   New York, New York 10007

                                      RE:    Castle Apparel Limited et al. v. Del Vecchio et al.,
                                             No. 1:21-cv-04406-PKC

                   Dear Judge Castel:

                           We represent defendants Claudio Del Vecchio, Matteo Del Vecchio, Peak
                   Trust Company, DV Family LLC, and Delfin S.A.R.L. (collectively, “Defendants”)
                   in the above-referenced action (the “Action”). In accordance with Rule 1.B of Your
                   Honor’s Individual Practices, we respectfully submit this letter to request an
                   extension of certain Defendants’ time to respond to the Complaint. An initial pre-
                   trial conference is currently scheduled for July 16, 2021. (See ECF No. 11)

                           Defendants, other than Defendants DV Family LLC, and Delfin S.A.R.L.,
                   have been served with the Complaint in the Action. By agreement among the
                   parties, on June 3, 2021, defendants DV Family LLC, and Delfin S.A.R.L. waived
                   service of process. In exchange, and in order to coordinate a collective response date
                   for all Defendants, Plaintiffs agreed that all Defendants shall have until July 27, 2021
                   to respond to the Complaint. We respectfully request the Court’s approval of this
                   agreement. No prior request for an extension of the time to respond to the Complaint
                   has been made.

                           In accordance with Rule 1.B of Your Honor’s Individual Practices regarding
                   requests for extensions of time to respond, Defendants also request an adjournment
                   of the initial pre-trial conference scheduled on July 16, 2021.
  Case 1:21-cv-04406-PKC Document 13 Filed 06/09/21 Page 2 of 2


The Honorable P. Kevin Castel
June 9, 2021
Page 2



                                          Respectfully submitted,

                                          /s/ Christopher P. Malloy

                                          Christopher P. Malloy

cc:     All Counsel of Record (via ECF)




893330-WILSR01A - MSW
